 



EXHIBIT 10.2

INDEMNIFICATION AGREEMENT

     This Agreement is made as of ___, by and between Kennametal Inc., a
Pennsylvania corporation (the “Corporation”) and ___ (the “Indemnitee”), an
officer of the Corporation.

     WHEREAS, Indemnitee serves as an officer of the Corporation and in that
capacity is performing a valuable service for the Corporation; and

     WHEREAS, the shareholders of the Corporation have adopted a bylaw (the
“Bylaw”) which provides for indemnification of and advancement of expenses to
the officers and directors of the Corporation unless the act or failure to act
giving rise to the claim for indemnification is determined by a court to have
constituted willful misconduct or recklessness; and

     WHEREAS, the By-law and the applicable indemnification statutes of the
Commonwealth of Pennsylvania provide that they are not exclusive; and

     WHEREAS, the Corporation has purchased and presently maintains a policy of
Directors and Officers Liability Insurance (“D & O Insurance”)

 



--------------------------------------------------------------------------------



 



covering certain liabilities which may be incurred by its directors and officers
in their performance of services for the Corporation; and

     WHEREAS, developments with respect to the terms and availability of D & O
Insurance and with respect to the terms, amendment and enforcement of statutory
and by-law provisions concerning indemnification and the advancement of expenses
generally have raised questions concerning the adequacy and reliability of the
protection that these provisions provide to corporate officers; and

     WHEREAS, the Corporation desires to resolve these questions and induce the
Indemnitee to continue to serve as an officer of the Corporation by entering
into this Agreement with Indemnitee.

     NOW, THEREFORE, in consideration of Indemnitee’s continued service as an
officer after the date of this Agreement, and intending to be legally bound, the
parties agree as follows:

     1. Indemnity.

     (a) The Corporation shall hold harmless and indemnify the Indemnitee
against any and all reasonable expenses, including attorneys’ fees, and any and
all liability and loss, including judgments, fines, ERISA excise taxes or
penalties and amounts paid or to be paid in settlement,

- 2 -



--------------------------------------------------------------------------------



 



incurred or paid by Indemnitee in connection with any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (hereinafter “a proceeding”) and whether or not by or in the right
of the Corporation or otherwise, to which the Indemnitee is, was or at any time
becomes a party, or is threatened to be made a party or is involved (as a
witness or otherwise) by reason of the fact that Indemnitee is or was a director
or officer of the Corporation or is or was serving at the request of the
Corporation as director, officer, trustee or representative of another
corporation or of a partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether the basis of
such proceeding is alleged action in an official capacity, or in any other
capacity while serving, as a director, officer, trustee or representative,
unless the act or failure to act giving rise to the claim for indemnification is
determined by a court to have constituted willful misconduct or recklessness;
provided, however, that the Corporation shall indemnify the Indemnitee in
connection with a proceeding (or part thereof) initiated by the Indemnitee
(other than a proceeding to enforce the Indemnitee’s rights to indemnification
under

- 3 -



--------------------------------------------------------------------------------



 



this Agreement or otherwise) only if such proceeding (or part thereof) was
authorized by the Board of Directors of the Corporation.

     (b) The Corporation shall pay the expenses (including attorneys’ fees)
incurred or estimated to be incurred by Indemnitee in connection with any
proceeding in advance of the final disposition thereof promptly after receipt by
the Corporation of a request therefor stating in reasonable detail the expenses
incurred or to be incurred.

     (c) If a claim under paragraph (a) or (b) of this section is not paid in
full by the Corporation within forty-five (45) days after a written claim has
been received by the Corporation, the Indemnitee may, at any time thereafter,
bring suit against the Corporation to recover the unpaid amount of the claim.
The burden of proving that indemnification or advances are not appropriate shall
be on the Corporation. The Indemnitee shall also be entitled to be paid the
expenses of prosecuting such claim to the extent he or she is successful in
whole or in part on the merits or otherwise in establishing his or her right to
indemnification or to the advancement of expenses. The Corporation shall pay
such fees and expenses in advance of the final disposition of such action on the
terms and conditions set forth in Section 1(b).

- 4 -



--------------------------------------------------------------------------------



 



     2. Maintenance of Insurance and Funding.

     (a) The Corporation represents that it presently has in force and effect
one or more D & O Insurance policies, underwritten by reputable insurance
companies and in such amounts as the Board of Directors deems appropriate (the
“Insurance Policies”). The Corporation agrees that, so long as Indemnitee shall
continue to serve as an officer or director of the Corporation (or shall
continue at the request of the Corporation to serve as a director, officer,
trustee or representative of another corporation, partnership, joint venture,
trust or other enterprise, including service with respect to an employee benefit
plan) and thereafter (but in no event longer than four (4) years) so long as
Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative,
by reason of the fact that Indemnitee was a director or officer of the
Corporation (or served in any of said other capacities), the Corporation shall
purchase and maintain in effect for the benefit of Indemnitee one or more valid,
binding or enforceable policy or policies of D & O Insurance providing coverage
in such amount as is deemed appropriate by the Board of Directors.

- 5 -



--------------------------------------------------------------------------------



 



     (b) The Corporation shall not be required to maintain said policy or
policies of D & O Insurance in effect if, in the reasonable business judgment of
the then directors of the Corporation (i) the premium cost for such insurance is
substantially disproportionate to the amount of coverage, (ii) the coverage
provided by such insurance is so limited by exclusions or otherwise that there
is insufficient benefit from such insurance or (iii) said insurance is not
otherwise reasonably available; provided however, that in the event the then
directors make such a judgment, the Corporation shall purchase and maintain in
force a policy or policies of D & O Insurance in the amount and with such
coverage as the then directors determine to be reasonably available.

     (c) The Board may create a fund of any nature, which may, but need not be,
irrevocable or under the control of a trustee, or otherwise secure or insure in
any manner its obligations to indemnify and advance expenses to the Indemnitee
and to other officers, directors, trustees and representatives of the
Corporation, whether arising under or pursuant to this Agreement or any similar
agreement or otherwise. The Indemnitee shall be an intended beneficiary of any
such fund or arrangement.

- 6 -



--------------------------------------------------------------------------------



 



     3. Continuation of Indemnity and Agreements.

     Except as provided in Section 2 hereof, all agreements and obligations of
the Corporation contained in this Agreement shall continue during the period the
Indemnitee is a director or officer of the Corporation (or is or was serving at
the request of the Corporation as a director, officer, trustee or representative
of another corporation, partnership, joint venture, trust or other enterprise,
including any employee benefit plan) and shall continue thereafter so long as
the Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative,
by reason of the fact that the Indemnitee was a director or officer of the
Corporation or serving in any other capacity referred to herein.

     4. Notification and Defense of Claim.

     As soon as practicable after receipt by the Indemnitee of actual knowledge
of any action, suit or proceeding the Indemnitee will notify the Corporation
thereof, if a claim in respect thereof may be or is being made by the Indemnitee
against the Corporation under this

- 7 -



--------------------------------------------------------------------------------



 



Agreement. With respect to any action, suit or proceeding as to which the
Indemnitee has so notified the Corporation:

     (a) The Corporation will be entitled to participate therein at its own
expense; and

     (b) Except as otherwise provided below, the Corporation may assume the
defense thereof, with counsel reasonably satisfactory to the Indemnitee. After
the Corporation notifies the Indemnitee of its election to so assume the
defense, the Corporation will not be liable to the Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by the
Indemnitee in connection with the defense, other than reasonable costs of
investigation, including an investigation in connection with determining whether
there exists a conflict of interest of the type described in (ii) of this
paragraph, or as otherwise provided in this paragraph. The Indemnitee shall have
the right to employ his or her counsel in such action, suit or proceeding but
the fees and expenses of such counsel incurred after the Corporation notifies
the Indemnitee of its assumption of the defense shall be at the expense of the
Indemnitee unless (i) the Corporation authorizes the Indemnitee’s employment of
counsel; (ii) the Indemnitee shall have reasonably concluded that there

- 8 -



--------------------------------------------------------------------------------



 



may be a conflict of interest between the Corporation and the Indemnitee in the
conduct of the defense or (iii) the Corporation shall not have employed counsel
to assume the defense of such action, in each of which cases the fees and
expenses of counsel shall be at the expense of the Corporation. Notwithstanding
the foregoing, the Corporation shall not be entitled to assume the defense of
any action, suit or proceeding brought by or on behalf of the Corporation or
which arises out of or is related to a Change-in-Control (as defined herein) or
as to which the Indemnitee shall have made the conclusion described in (ii) of
this paragraph. With respect to any action, suit or proceeding arising out of or
related to a Change-in-Control, the Indemnitee shall have the right to employ
his counsel in such action, suit or proceeding and the fees and expenses or such
counsel shall be at the expense of the Corporation; provided, however, that the
Corporation shall not be liable for more than one firm of counsel on behalf of
all directors and officers entitled to indemnify in connection with such action,
suit or proceeding unless the indemnified parties shall have reasonably
concluded that the retention of additional counsel is necessary under the
circumstances, in which case the fees and expenses of such counsel shall be
borne by the Corporation. If the

- 9 -



--------------------------------------------------------------------------------



 



Corporation elects to participate in the defense thereof, the Corporation shall
be entitled to use the same counsel as the Indemnitee at the Corporation’s
expense unless the Indemnitee shall have reasonably concluded that there may be
a conflict of interest between the Corporation and the Indemnitee in the conduct
of such defense, in which case, the Corporation shall employ separate counsel in
such action, suit or proceeding and the fees and expenses of such counsel shall
be at the expense of the Corporation. As used herein, the term
“Change-in-Control” shall mean a change-in-control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A promulgated
under the Securities Exchange Act of 1934 as in effect on the date hereof or, if
Item 6(e) is not longer in effect, any regulations issued by the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934 (the “1934
Act”) which serve similar purposes; provided that, without limitation, such a
change in control shall be deemed to have occurred if (A) the Corporation shall
be merged or consolidated with another corporation, or (B) the Corporation shall
sell all or substantially all of its operating properties and assets to another
person, group of associated persons or corporation, excluding affiliates of the
Corporation,

- 10 -



--------------------------------------------------------------------------------



 



if any, as of the date hereof, or (C) any “person” (as such term is used in
Sections 13(d) and 14(d) of the 1934 Act), other than any person who on the date
hereof is a director or officer of the Corporation, is or becomes a beneficial
owner, directly or indirectly, of securities of the Corporation representing 25%
or more of the combined voting power of the Corporation’s then outstanding
securities coupled with or followed by the election as directors of the
Corporation of persons who were not directors at the time of such acquisition if
such person shall elect a majority of the Board of Directors of the Corporation;
and provided, however, that if the transaction, transactions or elections
causing the Change-in-Control shall have been approved by the affirmative vote
of at least two-thirds (2/3) of the members of the Board of Directors of the
Corporation immediately prior to the Change-in-Control, then such transaction,
transactions or election shall not be deemed to be a Change-in-Control for
purposes of this Agreement.

     (c) The Corporation shall not be obligated to indemnify the Indemnitee
under this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Corporation shall not settle any
action or claim in any manner which would impose

- 11 -



--------------------------------------------------------------------------------



 



any penalty or limitation on the Indemnitee without the Indemnitee’s written
consent. Neither the Corporation nor the Indemnitee shall unreasonably withhold
their consent to any proposed settlement.

     5. Undertaking to Repay Expenses.

     In the event it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified for the expenses paid by the Corporation pursuant to
Section 1(b) hereof or otherwise or was not entitled to be fully indemnified,
the Indemnitee shall repay to the Corporation such amount of the expenses or the
appropriate portion thereof, so paid or advanced.

     6. Notice.

     Any notice to the Corporation shall be directed to Kennametal Inc., 1600
Technology Way, P.O. Box 231, Latrobe, Pennsylvania 15650, Attention: Corporate
Secretary (or such other address as the Corporation shall designate in writing
to the Indemnitee).

     7. Enforcement.

     In the event the Indemnitee is required to bring any action to enforce
rights or to collect moneys due under this Agreement, the Corporation shall pay
to the Indemnitee the fees and expenses incurred

- 12 -



--------------------------------------------------------------------------------



 



by the Indemnitee in bringing and pursuing such action to the extent the
Indemnitee is successful, in whole or in part, on the merits or otherwise, in
such action. The Corporation shall pay such fees and expenses in advance of the
final disposition of such action on the terms and conditions set forth in
Section 1(b).

     8. Severability.

     If any provision or provisions of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever:

     (a) the validity, legality and enforceability of the remaining provisions
of this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and

     (b) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

- 13 -



--------------------------------------------------------------------------------



 



     9. Indemnification Under this Agreement Not Exclusive.

     The indemnification provided by this Agreement shall not be deemed
exclusive of any other rights to which the Indemnitee may be entitled under the
Articles of Incorporation of the Corporation or its By-laws, any other
agreement, any vote of stockholders or directors, or otherwise, both as to
action in the Indemnitee’s official capacity and as to action in another
capacity while holding such office.

     10. Miscellaneous.

     (a) This Agreement shall be interpreted and enforced in accordance with the
laws of the Commonwealth of Pennsylvania.

     (b) This Agreement shall be binding upon the Indemnitee and upon the
Corporation, its successors and assigns, and shall inure to the benefit of the
Indemnitee, his heirs, executors, personal representatives and assigns and to
the benefit of the Corporation, its successors and assigns. If the Corporation
shall merge or consolidate with another corporation or shall sell, lease,
transfer or otherwise dispose of all or substantially all of its assets to one
or more persons or groups (in one transaction or series of transactions),
(i) the Corporation shall cause the successor in the merger or consolidation or
the transferee of the assets

- 14 -



--------------------------------------------------------------------------------



 



that is receiving the greatest portion of the assets or earning power
transferred pursuant to the transfer of the assets, by agreement in form and
substance satisfactory to the Indemnitee, to expressly assume all of the
Corporation’s obligations under and agree to perform this Agreement, and
(ii) the term “Corporation” whenever used in this Agreement shall mean and
include any such successor or transferee.

     (c) No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both of the parties
hereto.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

          INDEMNITEE   KENNAMETAL INC.
 
       

  BY:    
 
       

- 15 -